
	

113 HR 922 IH: Northern Border Regional Commission Reauthorization Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 922
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Michaud (for
			 himself, Ms. Pingree of Maine,
			 Mr. Welch,
			 Ms. Shea-Porter, and
			 Mr. Owens) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 40, United States Code, to extend the
		  authorization of the Northern Border Regional Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Border Regional Commission Reauthorization Act of
			 2013.
		2.Northern Border
			 Regional Commission
			(a)Authorization of
			 appropriationsSection 15751
			 of title 40, United States Code, is amended—
				(1)by redesignating
			 subsection (b) as subsection (c);
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Northern Border
				Regional CommissionThere is
				authorized to be appropriated to the Northern Border Regional Commission to
				carry out this subtitle $30,000,000 for each of fiscal years 2014 through
				2018.
						;
				and
				(3)in subsection (c),
			 as so redesignated in paragraph (1) of this subsection, by inserting by
			 the Commission, if in that fiscal year at least $10,000,000 is made available
			 to the Commission under this section before the period.
				(b)Technical
			 amendmentSubtitle V of title
			 40, United States Code, is amended by redesignating chapters 1, 2, 3, and 4 as
			 chapters 151, 153, 155, and 157, respectively.
			
